Case 2:12-bk-26069-RK      Doc 350 Filed 06/06/19 Entered 06/06/19 17:40:23                  Desc
                             Main Document    Page 1 of 2


 1   ANTHONY A. FRIEDMAN (SBN 201955)
     LEVENE, NEALE, BENDER, YOO
 2
     & BRILL L.L.P.
     10250 Constellation Boulevard, Suite 1700                    FILED & ENTERED
 3
     Los Angeles, California 90067
 4   Telephone: (310) 229-1234                                          JUN 06 2019
     Facsimile: (310) 229-1244
 5   Email: aaf@lnbyb.com
                                                                   CLERK U.S. BANKRUPTCY COURT
                                                                   Central District of California
 6
     Attorneys for Alfred H. Siegel, Chapter 7 Trustee             BY bakchell DEPUTY CLERK


 7
                             UNITED STATES BANKRUPTCY COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
                                      LOS ANGELES DIVISION
10

11
     In re                                        )   Case No. 2:12-bk-26069-RK
12
                                                  )
                                                      Chapter 7
13   ALLEN B. SHAY,                               )
                                                  )   ORDER GRANTING, IN PART, AND
14                                Debtor.         )   DENYING, IN PART, CHAPTER 7
                                                  )   TRUSTEE’S MOTION FOR ORDER
15                                                )   DISALLOWING CLAIM NO. 14 FILED BY
                                                  )   ALLEN SHAY
16
                                                  )
17                                                )
                                                  )
18                                                )
                                                  )
19                                                    Hearing Date
                                                  )   Date: May 28, 2019
20
                                                  )   Time: 11:00 a.m.
                                                  )   Place: Courtroom 1675
21                                                )         255 E. Temple Street
                                                  )      Los Angeles, California 90012
22                                                )
                                                  )
23
                                                  )
24
                                                  )

25   //

26   //

27

28
Case 2:12-bk-26069-RK       Doc 350 Filed 06/06/19 Entered 06/06/19 17:40:23                Desc
                              Main Document    Page 2 of 2


 1          The hearing (the “Hearing”) on the Notice of Motion and Motion for Order Disallowing

 2   Claim No.14 Filed by Allen Shay (the “Motion”) filed on March 8, 2019 [Docket No. 326] by

 3   Alfred H. Siegel, not individually and solely in his capacity as Chapter 7 Trustee (the “Trustee”)

 4   for the bankruptcy estate of Allen B. Shay (the "Debtor"), came on regularly for hearing on May

 5   28, 2019 at 11:00 a.m. in Courtroom 1675 of the above-captioned Court before the Honorable

 6   Robert N. Kwan, United States Bankruptcy Judge, presiding. Anthony A. Friedman of Levene,

 7   Neale, Bender, Yoo & Brill L.L.P. appeared on behalf of the Trustee. The Debtor appeared on

 8   his own behalf. All other appearances, if any, were as noted on the record.

 9           The Court having read and considered the Notice of the Motion and Motion [Docket No.

10   326], the Debtor’s opposition to the Motion (the “Opposition”) [Docket No. 329], the Trustee’s

11   reply to the Opposition to the Motion [Docket No. 331]; the Scheduling Order regarding the

12   Motion [Docket No. 333]; the Debtor’s Supplemental Opposition and Declaration of the Debtor

13   to the Motion [Docket No. 336]; the Trustee’s Supplemental Reply to the Motion [Docket No.

14   340]; the Notice of Errata to the Trustee’s Supplemental Reply to the Motion [Docket No. 342];

15   the Court’s Order entered May 21, 2019 setting the matter for evidentiary hearing [Docket No.

16   344]; the Court having conducted an evidentiary hearing at the Hearing; the Court having issued

17   its findings of fact and conclusions of law on the record; and good cause appearing,

18           IT IS ORDERED AS FOLLOWS:

19           1.      The Motion is granted, in part, and denied, in part.

20           2.      The Debtor shall have an allowed administrative claim in the amount of $2,000.00
21   against Debtor’s estate pursuant to 11 U.S.C. § 503.

22           IT IS SO ORDERED.              ###

23

24   Date: June 6, 2019

25

26

27

28



                                                       2
